935 F.2d 1105
19 U.S.P.Q.2d 1399
THE POST OFFICE, Plaintiff-Appellee,v.PORTEC, INC., a Delaware Corporation, Defendant-Appellant.
Nos. 88-2836, 89-1034.
United States Court of Appeals,Tenth Circuit.
May 29, 1991.Order on Reconsideration July 2, 1991.

Before McKAY, ANDERSON, and BALDOCK, Circuit Judges.

ORDER

1
Pursuant to Fed.R.App.P. 42(b) and the stipulation submitted by the parties, this appeal is dismissed as moot.  Our opinion filed August 27, 1990, 913 F.2d 802 (10th Cir.) is vacated and the case is remanded to the district court with instructions to dismiss the complaint.  Great Western Sugar Company v. Nelson, 442 U.S. 92, 93-94, 99 S.Ct. 2149, 2149-50, 60 L.Ed.2d 735 (1979);  United States v. Munsingwear, Inc., 340 U.S. 36, 39, 71 S.Ct. 104, 1106, 95 L.Ed. 36 (1950).


2
A certified copy of this order shall stand as and for the mandate of the court.

ORDER
Filed July 2, 1991

3
Pursuant to the parties' Stipulated Motion for Reconsideration, the Order of this court filed May 29, 1991, is hereby withdrawn;  and the following order is entered in lieu thereof.


4
Our opinion filed August 27, 1990, is vacated.  By stipulation of the parties, this appeal is dismissed with prejudice, each party to bear their own costs.


5
A certified copy of this order shall stand as and for the revised mandate of the court.